DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract begins with the implied phrase “In one embodiment.” The phase should be deleted and the abstract should begin with –An apparatus--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (CN 108006060 A).
Regarding claim 1, Pan discloses an apparatus (Fig. 1), comprising: 
a housing (6); 
a spherical bearing (5) disposed within the housing (6, Fig. 1); a shaft (9) disposed in part beneath the housing and penetrating a portion of the spherical bearing (lines 146-150, Fig. 1); 
a bellow (7) circumscribing a lower portion of the housing (6, Fig. 1) and providing an interface between the spherical bearing and the shaft (9, Fig. 1); and 
a cover (8, Fig. 2) adjacent a lower end of the bellow (7) and having a circumferential groove (814) configured to enable rotational movement of the bellow (lines 176-180; the bellow rotates by being indirectly attached to the ball joint through the cover 8), the cover extending to and circumferentially surrounding a portion of the shaft (Fig. 1) to seal the shaft (lines 165-170).
Regarding claim 2, Pan discloses the spherical bearing (5) enables angular rotation about a central point in two orthogonal directions (Fig. 1, the ball joint is able to rotate within the housing 6 in two orthogonal directions).
Regarding claim 4, Pan discloses the bellow (7) is configured to absorb cardanic movement of the spherical bearing while enabling conveyance of rotary steering movement (lines 49-51; disclosed is an automobile suspension ball head which conveys rotary steering movement while absorbing cardanic movement).
Regarding claim 10, Pan discloses an O-ring (83, Fig. 2) circumscribing the shaft (9), the O-ring disposed between the shaft (9) and the cover (8, Fig. 1, lines 176-180).
Regarding claim 11, Pan discloses a bolt (small diameter part of 9 that undergoes telescopic movement) disposed centrally through a recess of the shaft (the shaft 9 has a recess in order to undergo telescopic movement), wherein responsive to deformation of the O-ring via a tightening of the bolt (movement between the cover 8 and shaft 9 will cause deformation of the O-ring, lines 177-178), the O-ring is configured to seal the shaft according to a first of plural O-ring functions (lines 176-80).
Regarding claim 12, Pan discloses a bolt (small diameter part of 9 that undergoes telescopic movement) disposed centrally through a recess of the shaft (the shaft 9 has a recess in order to undergo telescopic movement), wherein responsive to deformation of the O-ring via a tightening of the bolt (movement between the cover 8 and shaft 9 will cause deformation of the O-ring, lines 177-178), the O-ring (83) is configured to provide a friction connection between the shaft and the cover according to a second of plural O-ring functions (the O-ring is in contact with the shaft which means there is a friction connection between the two parts, Fig. 1).
Regarding claim 15, Pan discloses the spherical bearing comprises a lubricated bearing (lines 104-107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freytag (U.S. Patent No. 7,413,201) in view of Kricke (DE 10207779 C1).
Regarding claim 1, Freytag discloses an apparatus (Fig. 1), comprising: 
a housing (20); 
a spherical bearing (13) disposed within the housing (20, Fig. 3); a shaft (18) disposed in part beneath the housing (20) and penetrating a portion of the spherical bearing (13, Fig. 3); 
a bellow (9, Fig. 2) circumscribing a lower portion of the housing (1, Fig. 2) and providing an interface between the spherical bearing and the shaft (18, Fig. 2); and 
a cover (11b, Fig. 2) adjacent a lower end of the bellow (9) and the cover extending to and circumferentially surrounding a portion of the shaft (Fig. 2). Freytag does not expressly disclose the cover having a circumferential groove configured to enable rotational movement of the bellow and to seal the shaft.
	Kricke teaches a cover (3) having a circumferential groove (inner surface of claw 14) configured to enable rotational movement of the bellow (Paragraph 0010-0011) and to seal the shaft (Paragraph 0012) in order to enable movement of the bellows in relation to the cover.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Freytag with the groove and claw of Kricke in order to enable movement of the bellows in relation to the cover (Paragraph 0010-0011).
	Regarding claim 3, Freytag discloses the spherical bearing (13) comprises a dry bearing (No lubricant is disclosed).
	Regarding claim 5, Freytag does not expressly disclose the bellow comprises an elastomeric material.
	Kricke teaches the bellow comprises an elastomeric material (Paragraph 0017). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the bellows of Freytag with the elastomeric material of Kricke in order to yield the predictable result of the bellows comprising an elastomeric material.
	Regarding claim 7, Freytag discloses plural bolts (bolts screw into the cover through holes 12), wherein the cover is comprised of plural, equally spaced arcuate recesses (12) that receive the bolts and are configured with the bolts to prevent rotational movement of the cover (Column 3, lines 17-25).
	Regarding claim 8, Kricke teaches the cover (includes the claw, Fig. 2) comprises a plastic material (Paragraph 0017-0018).
	Regarding claim 9, Kricke teaches the cover (3) constrains rotational movement of the bellow to the groove (Paragraph 0010-0011).
	Regarding claim 13, Freytag does not expressly disclose a clamping ring circumscribing an upper portion and lower portion of the bellow.
	Kricke teaches a clamping ring (22 and ring in bellows mouth 10, Fig. 1-2) circumscribing an upper portion (bellows mouth 10) and lower portion (9) of the bellow (4) in order to clamp the bellows in the axial and radial directions (Paragraph 0028).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Freytag with the clamping rings of Kricke in order to clamp the bellows in the axial and radial directions (Paragraph 0028).
	Regarding claim 14, Kricke teaches the upper portion (bellows mouth 10) comprises a larger diameter than the lower portion (9, Fig. 1), wherein the clamping ring is configured to clamp the upper portion and support the lower portion (Fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (U.S. Patent No. 7,413,201) and Kricke (DE 10207779 C1) further in view of Guetzlaff (WO 2005098249 A1).
Regarding claim 6, the combination of Freytag and Kricke disclose an elastomeric material (Paragraph 0017; Kricke). The combination of Freytag and Kricke do not expressly disclose a coating with a low friction material.
Guetzlaff teaches a coating with a low friction material (Paragraph 0006) in order to reduce the coefficient of friction and prevent damage to the sealing bellows.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Freytag and Kricke with the low friction coating of Guetzlaff in order to reduce the coefficient of friction and prevent damage to the sealing bellows (Paragraph 0006).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678